Citation Nr: 1213684	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  93-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left inguinal hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964 and from December 1990 to July 1991, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to June 1991.  The Veteran also had additional service in the U.S. Army Reserve from March 1964 to March 1966, from August 1981 to December 1990, and from July 1991 to November 1992.  See January 1992 U.S. Army Reserve Personnel Center Chronological Statement of Retirement Points; November 1993 Personnel Qualification Record.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  When this claim was initially before the Board in March 1994, July 1995, March 2001, December 2003, and November 2009, it was remanded for further development.  

In August 1993, the Veteran and his spouse presented testimony in support of the Veteran's claim before a Member of the Board.  Thereafter, in February 2001, the Veteran was notified that the Member of the Board that conducted his August 1993 hearing was no longer with the Board, and as such, was offered the opportunity to testify before a different Member of the Board.  See 38 C.F.R. § 20.707 (2011).  Later that month, the Veteran responded that he wished to appear at a hearing before a different Member of the Board at the RO.  Accordingly, in May 2003, the Veteran testified at a hearing before the undersigned.  A transcript of both hearings has been associated with the Veteran's claims file.  

As noted in the Board's November 2009 remand, in a June 2006 rating decision, the RO erroneously re-adjudicated the Veteran's claim of entitlement to service connection for a left inguinal hernia as an application to reopen a previously denied claim.  Significantly, however, insofar as the Veteran's claim of entitlement to service connection for a left inguinal hernia was already in appellate status before the Board at the time of the RO's June 2006 rating decision, such adjudicatory action is rendered moot.  As such, the pertinent left inguinal hernia claim currently on appeal is the Veteran's appeal of the RO's August 1992 denial of entitlement to service connection.  

This appeal was assigned to the undersigned by the Chairman in 2001.  Effective on February 27, 2012, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  For purposes of this analysis, it is assumed that the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further, there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed to do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (West 2002) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding for which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board.

The issue of entitlement to service connection for "Nile virus" has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's April 2010 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
FINDINGS OF FACT

1.  Although the Veteran's left inguinal hernia clearly and unmistakably pre-existed his period of active duty service from December 1990 to July 1991, this disability was not clearly and unmistakably not aggravated during such service.

2.  The Veteran's current left inguinal hernia is related to his period of active duty service from December 1990 to July 1991.


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with regard to the Veteran's left inguinal hernia.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

2.  The criteria for entitlement to service connection for a left inguinal hernia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board grants entitlement to service connection for a left inguinal hernia, representing a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities under the VCAA is not necessary.  

The Veteran essentially contends that his left inguinal hernia pre-existed his period of active duty service from December 1990 to July 1991, having first manifested in the 1980s, and was aggravated by strenuous activity during such service.  See August 1993 Board Hearing Tr. at 13-14; April 2000 VA examination report; Veteran's February 2006 statement.  

Notably, the Veteran does not contend that his left inguinal hernia is related to his period of active duty service from March 1960 to March 1964.  Moreover, his service treatment records from this period of active duty service are devoid of any indication of a left inguinal hernia, and instead show that he was found to have a normal abdomen and viscera with no hernias noted at his March 1964 separation examination.  Similarly, at his August 1981 U.S. Army Reserve enlistment examination, the Veteran denied having a history of hernia and was again found to have a normal abdomen and viscera with no hernias noted.  In this regard, the Board acknowledges that there is some evidence indicating that the Veteran's left inguinal hernia may have first manifested during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) during his service in the U.S. Army Reserve from August 1981 to December 1990.  However, insofar as the evidence currently of record is insufficient to support a finding that his left inguinal hernia is related to his service in the U.S. Army Reserve, the Board will limit its analysis to whether this disability is related to his active duty service from December 1990 to July 1991.  Significantly, because the Board is herein granting the Veteran's left inguinal hernia claim in full, there is no prejudice to the Veteran in so limiting the Board's discussion.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty during active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

As a preliminary matter, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  

Unfortunately, copies of the Veteran's entrance examination and report of medical history from his period of active duty service from December 1990 to July 1991 are not of record.  As such, a left inguinal hernia was not noted upon his entry into active duty service in December 1990.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011) (stating that only such conditions as are recorded in examination reports are to be considered as noted).  Accordingly, with regard this disability, the government may only rebut the presumption of soundness by showing "clear and unmistakable" evidence both that (1) the Veteran's left inguinal hernia pre-existed his acceptance and enrollment into active duty in December 1990, and (2) was not aggravated by his active duty service from December 1990 to July 1991.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); VAOPGCPREC 3-2003 (July 16, 2003); Wagner, 370 F.3d at 1093-96.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096; see also 38 C.F.R. § 3.322 (2011).

With regard to the first prong of this analysis, the Board concludes that there is clear and unmistakable evidence that the Veteran's left inguinal hernia pre-existed his acceptance and enrollment into active duty in December 1990.  Specifically, the medical evidence of record reflects that the Veteran was first diagnosed with a left inguinal hernia during VA treatment in September 1981, when he reported having groin pain after lifting weights.  See September 26, 1981, VA treatment note.  Subsequently, during a VA consultation in September 1989, the Veteran was again diagnosed with a left inguinal hernia.  See September 26, 1989, VA treatment note.  Additionally, the Veteran's treatment records from his service in the U.S. Army Reserve reveal that, in March 1990, he was noted to have a hernia on the left side that was causing groin pain and for which he was taken off of full duty, including being restricted from heavy lifting and strenuous activity.  Moreover, on his April 1991 report of medical history (i.e., four months after entry into active duty in December 1990), the Veteran reported that he had a hernia on the left side that had been diagnosed two years prior.  Similarly, during a June 1991 surgical consultation, the Veteran was noted to have a left inguinal hernia that pre-existed his period of active duty.  

Furthermore, throughout the duration of this appeal, the Veteran himself has consistently reported that his left inguinal hernia pre-existed his period of active duty service from December 1990 to July 1991.  See August 1993 Board Hearing Tr. at 13-14; April 2000 VA examination report; Veteran's February 2006 statement.  The Veteran is competent to report when he first began experiencing groin pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Moreover, the Board finds the Veteran's reports regarding the onset of his groin pain, which are consistent with the medical evidence of record, to be credible.  As such, the Board finds that the medical and lay evidence of record clearly and unmistakably shows that the Veteran's left inguinal hernia existed prior to his acceptance and enrollment into active duty in December 1990. 

With regard to the second prong of the presumption of soundness analysis, however, the Board finds no clear and unmistakable evidence that the Veteran's pre-existing left inguinal hernia was not aggravated by his active duty service from December 1990 to July 1991.  In this regard, the Board notes that the government may show a lack of aggravation by establishing with clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); see also Wagner, 370 F.3d at 1096; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

In this case, the record reflects that, insofar as the Veteran's left inguinal hernia went from being asymptomatic to needing surgical repair, this disability increased in severity over the course of his seven months of active duty from December 1990 to July 1991.  Specifically, at the time of the Veteran's January 1991 medical check-up (i.e., one month after entering active duty in December 1990), the Veteran was found to be "deployable" and was noted to have a normal physical examination, indicating that his left inguinal hernia was asymptomatic at that time.  Three months later, however, at his April 1991 physical examination, the Veteran was found to have a left inguinal hernia that needed surgical repair.  Moreover, at the Veteran's June 1991 surgical consultation, the doctor diagnosed him with an easily reducible left inguinal hernia that required evaluation and treatment, and recommended that he follow-up with VA regarding surgery following his discharge from service.  The Board finds these medical reports, which document the Veteran's symptomatology in the context of contemporaneous medical treatment, to be highly probative evidence regarding an increase in the severity of his hernia during service.  

The Board also finds it significant that, throughout the duration of this appeal, the Veteran has consistently reported that his left inguinal hernia worsened during his period of active duty such that he experienced groin pain and bulging following strenuous activities.  See August 1993 Board Hearing Tr. at 13-14; April 2000 VA examination report; May 2003 Board Hearing Tr. at 3-5.  In this regard, the Veteran is competent to report experiencing such symptomatology during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno, 6 Vet. App. at 469-70.  Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting such in-service hernia symptomatology.

Based on the foregoing, the Board finds no clear and unmistakable evidence that the Veteran's pre-existing left inguinal hernia did not increase in severity during his active duty service from December 1990 to July 1991, or that any increase in severity was due to the natural progress of the disability.  Accordingly, although there is "clear and unmistakable evidence" that the Veteran's left inguinal hernia pre-existed his period of active duty from December 1990 to July 1991, because this high legal standard has not been met with regard to whether this disability was not aggravated during such service, the presumption of soundness has not been rebutted in this case.  See 38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); VAOPGCPREC 3-2003 (July 16, 2003).  As the presumption of soundness has not been rebutted with regard to the Veteran's left inguinal hernia, the Veteran's claim becomes one of direct service connection, without consideration of aggravation of a pre-existing condition.  Wagner, 370 F.3d at 1096 (holding that the presumption of soundness applies even when there is evidence of a pre-existing condition if the government fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated, which "essentially ha[s] the effect of converting an aggravation claim into one for service-connected disability"); see also Joyce v. Nicholson, 443 F.3d 845, 847-48 (Fed. Cir. 2006).  

In this regard, the Board notes that although the presumption of soundness relates to the second element required to establish service connection - namely, establishing that a disease or injury was incurred or aggravated during service - the presumption of soundness does not relieve the Veteran of the obligation to: (1) show that he/she suffered from a disease or injury while in service, (2) demonstrate the presence of a current disability, and (3) establish a nexus between that disability and the in-service injury or disease or aggravation thereof.  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).  

Here, as discussed above, the Veteran's service treatment records from his period of active duty service from December 1990 to July 1991 clearly show that he was diagnosed with and treated for a left inguinal hernia during such service.  Additionally, the post-service medical evidence of record demonstrates that the Veteran currently has a left inguinal hernia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Specifically, at his November 1991 and April 2000 VA examinations, the Veteran was diagnosed with a reducible left inguinal hernia; and during VA treatment in June 1994, October 1996, May 2000, November 2000, and March 2001, he was noted to have a left inguinal hernia. 

Moreover, the Veteran has consistently reported having a continuity of the same type of hernia symptomatology (i.e., groin pain and bulging following strenuous activity) since his period of active duty service from December 1990 to July 1991.  See August 1993 Board Hearing Tr. at 13-14; May 2003 Board Hearing Tr. at 4-5; VA examination reports dated in July 1996, April 2000, and May 2006.  Furthermore, his statements are consistent with the medical evidence of record, which reflects that he was diagnosed with a reducible left inguinal hernia during active duty; was again diagnosed with a reducible left inguinal hernia at his November 1991 VA examination (i.e., only four months following separation from active duty); and subsequently continued to receive treatment for left groin pain, which has consistently been diagnosed as a reducible left inguinal hernia.  As such, because the Veteran has provided competent and credible statements regarding a continuity of hernia symptomatology since service, the Board concludes that his statements are sufficient to establish a causal relationship between his current left inguinal hernia and his in-service hernia symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 (holding that no medical-nexus evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated when such a relationship is one as to which a lay person's observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); see also 38 C.F.R. § 3.303(b) (2011).

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a left inguinal hernia is warranted.  Therefore, the Veteran's claim of entitlement to service connection for a left inguinal hernia is granted.  



ORDER

Entitlement to service connection for a left inguinal hernia is granted.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


